t c summary opinion united_states tax_court samuel s and laura m pinkney petitioners v commissioner of internal revenue respondent docket no 8761-05s filed date samuel s and laura m pinkney pro sese alexander d devitis for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 after concessions the issues for decision are whether petitioners can deduct a dollar_figure for charitable cash contributions b dollar_figure of other expenses c dollar_figure of bad_debt expense and d dollar_figure for home_office expense and whether petitioners are liable for an accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found petitioners samuel pinkney and laura pinkney are married and resided in los angeles california at the time their petition was filed petitioners have a son roderick pinkney roderick who was approximately years old during the year at issue for convenience we combine our findings and discussion herein unless otherwise indicated all references to petitioner are to samuel pinkney respondent concedes deductions for dollar_figure of charitable cash contributions and dollar_figure of other expenses petitioners concede their gross_income includes dollar_figure of gambling winnings dollar_figure of interest_income from fiscal federal credit_union and dollar_figure of gross_receipts from nuways inc petitioners also concede the disallowance of deductions for dollar_figure of medical and dental expenses dollar_figure of charitable noncash contributions dollar_figure of car and truck expenses dollar_figure of travel expense dollar_figure of meals and entertainment_expenses and dollar_figure of advertising expense adjustments not addressed in this opinion are computational burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof petitioners’ claimed deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs a charitable cash contributions in general sec_170 allows as a deduction any charitable_contribution made within the taxable_year a charitable_contribution means a contribution or gift to or for_the_use_of inter alia a state possession_of_the_united_states or any political_subdivision of the foregoing sec_170 on their joint federal_income_tax return petitioners deducted charitable cash contributions of dollar_figure respondent initially allowed dollar_figure of that amount and later conceded an additional dollar_figure leaving dollar_figure in dispute at trial petitioners introduced a copy of a check for dollar_figure to the city of carson the face of the check bears no indication that the dollar_figure represents a contribution or gift and petitioners offered no testimony with respect to this item accordingly respondent’s determination is sustained to the extent of dollar_figure b other expenses sec_162 generally allows a deduction for ordinary and necessary business_expenses to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year for carrying on any trade_or_business an expense a necessary expense and an ordinary_expense 403_us_345 110_tc_402 petitioners attached to their return a schedule c profit or loss from business for a business described as real_estate consulting petitioners deducted dollar_figure of other expenses on schedule c consisting of items such as supplies expense tax preparation expense and professional business_expense respondent initially allowed dollar_figure of that amount and later conceded an additional dollar_figure leaving dollar_figure in dispute at trial petitioners introduced a receipt for dollar_figure related to getotis com receipts totaling dollar_figure from pre- paid legal services inc a form 1099-misc miscellaneous income indicating that petitioner paid his son roderick dollar_figure of nonemployee compensation receipt stubs and checks drawn on petitioner’s account to roderick and a form_1096 annual summary and transmittal of u s information returns used to transmit the form 1099-misc to the internal_revenue_service with respect to the receipt for dollar_figure it is not clear from the document what type of expense this represents or how getotis com relates to the real_estate consulting business petitioners offered no testimony on this matter and therefore they have failed to prove the dollar_figure is an ordinary and necessary business_expense with respect to the receipts for dollar_figure from pre-paid legal services inc legal fees generally are deductible if they are sufficiently connected with the taxpayer’s trade_or_business see eg kenton v commissioner tcmemo_2006_13 petitioners did not report any amount as wage expense on their schedule c it appears that petitioners instead reported the alleged payments to their son as a component of other expenses petitioners however offered no testimony or other evidence to demonstrate that the dollar_figure was a deductible legal expense or otherwise constituted an ordinary and necessary business_expense accordingly petitioners are not entitled to a deduction for this amount with respect to the purported payments to roderick compensation is deductible as a trade_or_business expense only if it is reasonable in amount based on services actually rendered and paid_or_incurred see o’connor v commissioner tcmemo_1986_444 sec_1_162-7 income_tax regs when the compensation is paid to a family_member the court carefully scrutinizes the transaction 48_tc_439 hamdi v commissioner tcmemo_1993_38 affd without published opinion 23_f3d_407 6th cir in deciding whether payments to a family_member are deductible we examine all the facts and circumstances 77_tc_934 facts that militate against the deductibility of such payments include failing to maintain adequate_records of the family member’s hours duties and earnings and failing to file appropriate information returns see haeder v commissioner tcmemo_2001_7 martens v commissioner tcmemo_1990_42 affd without published opinion 934_f2d_319 4th cir o’connor v commissioner supra petitioner testified that roderick performed a number of tasks for him in such as recruiting clients setting up meetings and making presentations petitioner typically paid roderick in cash although roderick sometimes received payment by check petitioner testified that he recorded the payments in a notebook which was not made part of the record petitioner and roderick later created receipts to correspond to the payments including receipts created at the end of the receipts were made on preprinted numbered forms some of the receipts were not written in chronological order for example receipt no is dated date while receipt no is dated date petitioner filed a form 1099-misc for roderick as well as a form_1096 however both the form 1099-misc and the form_1096 were filed late roderick did not report the dollar_figure as income petitioner contends roderick was not required to file a tax_return because he had little or no additional income that year respondent introduced evidence however indicating that roderick earned dollar_figure of wage income from united airlines inc dollar_figure of gambling winnings dollar_figure of unemployment benefits and dollar_figure of nonemployee compensation from nuways inc examining all the facts and circumstances we conclude that petitioners cannot deduct the dollar_figure as a trade_or_business expense the receipts introduced to substantiate the payments to roderick are of doubtful accuracy to the extent such payments were made petitioner did not keep a written log of roderick’s hours or duties nor did he explain how he determined roderick’s compensation as a result it is not clear whether the payments represent reasonable_compensation for the services if any that roderick performed roderick’s failure to report the dollar_figure casts further doubt on the deductibility of the payments as does petitioner’s failure to timely file information returns see haeder v commissioner supra martens v commissioner supra accordingly petitioners have failed to meet their burden_of_proof and respondent’s determination is sustained to the extent of dollar_figure c bad_debt expense in general sec_166 allows as a deduction any debt which becomes worthless within the taxable_year business_debts may be deducted against ordinary_income to the extent that such debts become wholly or partially worthless during the year nonbusiness debts also may be deducted but only in the same manner as short-term_capital_losses and only if the debts are wholly worthless in the year claimed sec_166 sec_1_166-5 income_tax regs sec_166 provides generally that a nonbusiness_debt means a debt other than a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business petitioners did not claim a deduction for bad_debt expense on their return shortly before trial however petitioners asserted they were entitled to a dollar_figure deduction for bad_debt expense incurred in connection with a trade_or_business petitioners introduced a check for dollar_figure to phillip peterson in the memo section of the check is written loan even if we assume that the dollar_figure represents a loan made in connection with a trade_or_business there is no evidence that the debt became wholly or partially worthless within the taxable_year accordingly petitioners are not entitled to a deduction d home_office expense sec_280a permits the deduction of expenses allocable to a portion of a dwelling_unit that is used exclusively and on a regular basis as either the principal_place_of_business for the taxpayer’s trade_or_business or a place of business that is used by clients or customers in meeting or dealing with the taxpayer in the normal course of the taxpayer’s trade_or_business the deduction cannot exceed the gross_income derived from the business use of the residence over the sum of certain deductions allocable to such income sec_280a cunningham v commissioner tcmemo_1996_141 affd without published opinion 110_f3d_59 4th cir petitioners attached to their return a form_8829 expenses for business use of your home but did not claim a deduction for home_office expense on schedule c shortly before trial petitioners asserted they were entitled to deduct dollar_figure of home_office expense petitioners offered no evidence however that any portion of their home meets the requirements of sec_280a accordingly they are not entitled to a deduction accuracy-related_penalty under sec_6662 sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 respondent determined a dollar_figure penalty against petitioners pursuant to sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the accuracy-related_penalty to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 under rule b however the taxpayer is required to assign error in the petition to each and every error alleged to have been committed by the commissioner including issues with respect to which the commissioner bears the burden_of_proof any issue not raised in the assignments of error is deemed to be conceded id see also 118_tc_358 petitioners did not assign error to the determination of the penalty in their petition nor did they dispute the determination at trial accordingly the penalty is deemed to be conceded see rule b swain v commissioner supra even if petitioners had challenged the penalty petitioners failed to keep adequate books_or_records or to properly substantiate the disallowed expense deductions see sec_1_6662-3 income_tax regs petitioners introduced no evidence to indicate their failure was due to reasonable_cause or good_faith see sec_6664 accordingly respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
